Title: To George Washington from the Philadelphia Society for the Information and Assistance of Persons Emigrating from Foreign Countries, 22 February 1796
From: 
To: George Washington


          
            sir
            [Philadelphia, 22 Feb. 1796]
          
          You are now approached by a society thro their Committee whose province it is to take the Emigrant stranger by the hand on his arrival to our happy shores, and point him to such objects as may render him servicable to society and himself; and to assist those in more indigent circumstances until they can engage in useful employment. Such a society uniting with others of their fellow citizens in congratulations to you on the present

Anniversary cannot be disagreeable, we hope, to a chief Magistrate to whose wise and prudent Administration not less, perhaps, than to our excellent form of government we are indebted for that accession of population invited thereby to our common Country.
          And when we reflect that before this government was Established from the first corner stone of the Revolution till the fabric was completed your services in arms were not less conspicuous than since the peace we cannot forbear to offer up our ardent desires that the great disposer of human Events may long continue a life so Eminently useful to this Country, And that you may not cease to enjoy health happiness and that satisfaction which results from doing good.
          By order & in behalf of the Philadelphia society for the information and assistance of persons Emigrating from foreign Countries.
          
            Jno. NicholsonChairman
          
        